PER CURIAM.
Defendant appeals his conviction of grand theft. In one of the two points raised on appeal, defendant alleges that the trial court erred in imposing a $10.00 fee pursuant to § 960.20, Fla.Stat. and in imposing a $2.00 fee pursuant to § 943.25(4), Fla.Stat. as part of his judgment and sentence because he is indigent. However, there is no record evidence that defendant objected below to the imposition of these costs or that he raised the error by a post-trial motion. Accordingly, this point is not preserved for purposes of appeal. We find no error in the other point raised by defendant and affirm his judgment and conviction.
MILLS, BOOTH and THOMPSON, JJ., concur.